Citation Nr: 1505558	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  07-38 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial disability rating in excess of 60 percent for a service-connected seizure disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1998 to January 2001. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California which granted service connection and assigned an initial 10 percent rating, effective June 15, 2005.  In a December 2006 rating decision, the rating was increased to 60 percent, effective June 15, 2005.

The Veteran's claim file is electronic and the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement an increased initial evaluation in excess of 60 percent for his service-connected seizure disorder.  In a January 2011 statement, the Veteran maintained that he was experiencing worsening symptoms of his disability.  

VA examinations conducted to date are inadequate.  The report of a May 2011 examination for VA included the Veteran's subjective history, but it does not appear that the examiner reviewed the Veteran's claims folder or medical records.  The examiner transcribed the Veteran's statements regarding the frequency and severity of his seizure disorder, including the Veteran's seemingly inconsistent reports of 13 "attacks" of grand mal seizures over the last two years and eight to nine episodes a month.  The examination report does not include any specific medical findings by the examiner noting the average frequency of major or minor seizures experienced by the Veteran.  Thus, that examination is inadequate.  Stefl v. Nicholson, 21 Vet.App. 120 (2007)

In July 2013, the Veteran was afforded another VA contract examination to evaluate his disability.  The examiner reviewed the claims folder, noted the diagnosis and the Veteran's reported frequency of seizures, but the examiner did not address the average frequency of the Veteran's seizures in the past year; information necessary to apply the rating criteria.  Remand is required to obtain a VA medical examination as this information is necessary to properly adjudicate the Veteran's claim.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell, 2 Vet. App. at 611.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran dated since April 2011.  If no medical records are available, this fact should be noted in the Veteran's claims file.

2.  After completion of the foregoing, schedule the Veteran for a VA examination to assess the current severity of his seizure disorder, to include the character and frequency of i) major and ii) minor seizures.  The claims file and copies of all pertinent records should be made available to and be reviewed by the examiner in conjunction with the examination.  A complete rationale must be provided for any opinion expressed.

The examiner must provide accurate and fully descriptive assessments of all symptomatology relating to the Veteran's seizure disorder pursuant to 38 C.F.R. § 4.124a, Diagnostic Codes 8910-8914 and the General Rating Formula for Major and Minor Epileptic Seizures.

3.  Then readjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




